PER CURIAM.
This action was heard and considered by the Court on the record, briefs and oral arguments of counsel for respective parties; and the selection of the appropriate unit of employees for bargaining purposes being a matter within the discretion of the Board and the selection by the Board in this case appearing neither arbitrary nor capricious, N.L.R.B. v. West Kentucky Coal Ca, 6 Cir., 152 F.2d 198, 202; N.L.R.B. v. Prudential Life Ins. Co., 6 Cir., 154 F.2d 385, 388; and it further appearing that extent of organization of employees was not the controlling factor in making such selection: It is ordered that the Order of the Board be approved and that the respondent herein comply with the provisions thereof.